internal_revenue_service index number number info release date attn dear date cc psi cor-115017-00 your letter of date to has been forwarded to this office for reply therein you request guidance as to the applicability of the federal excise_tax imposed by sec_4051 of the internal_revenue_code to your agency's importation of heavy trucks with gross vehicle weights in excess of big_number pounds that were initially purchased and will be purchased in the future by your agency for purposes of leasing to u s government agencies for use in foreign countries we hope the following information is helpful to you sec_4051 imposes a percent tax on the first_retail_sale of certain enumerated articles including truck tractors truck bodies and chassis and bodies and chassis for trailers and semitrailers the tax is also imposed on parts and accessories sold on or in connection with the sale of an enumerated article the liability for payment of that tax is on the person making the first_retail_sale of the article sec_4052 defines the term first_retail_sale as the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that for purposes of sec_4051 the term first_retail_sale means a taxable sale described in sec_145_4052-1 prior to date sec_145_4052-1 provided that the sale of an article is a taxable sale unless-- i the sale is a tax-free sale under sec_4221 ii a for a sale before date both the purchaser and the seller are registered under sec_4222 and sec_48_4222_a_-1 of the manufacturers and retailers excise_tax regulations and the seller has in good_faith accepted from the purchaser a proper certification as provided in sec_145_4052-1 copy enclosed executed in good_faith that the purchaser intends to lease such article on a long-term basis or resell such article b for a sale after date and regardless of the registration status of the seller or the purchaser the seller has in good_faith accepted from the purchaser a statement that the purchaser executed in good_faith and that is in substantially the same form as the certificate described in sec_145_4052-1 except that the statement must be signed under penalties of perjury and need not contain a registration number or iii there has been a prior taxable sale of the article effective as of date sec_145_4052-1 provides that for sales after date see sec_48_4052-1 sec_145_4052-1 and iii remain unchanged sec_48_4052-1 provides that tax is not imposed by sec_4051 on the sale of an article for resale or leasing in a long-term_lease if by the time of the sale the seller has in good_faith accepted from the buyer a statement that the buyer executed in good_faith in substantially the same form and subject_to the same conditions as the certificate described in sec_145_4052-1 except that the certificate must be signed under penalties of perjury and need not refer to form_637 or include a registration number sec_145_4052-1 provides that the leasing of an article on a long-term basis defined in sec_145_4052-1 as any lease with a term of one year or more will be deemed to be a sale of the article and will be deemed to be a taxable sale unless one of the exceptions contained in sec_145_4052-1 applies thus if a dealer a person who sells articles at retail purchases an article tax free under an exception noted above and then leases the article on a long-term basis the leasing of the article will be treated as a taxable sale unless an exception to the lease transaction applies sec_4221 provides that no tax is imposed on the sale of an article for export sec_145_4052-1 provides that rules similar to sec_4221 and the regulations thereunder shall apply for sec_4051 purposes revrul_85_95 1985_2_cb_204 holds that if a truck is sold by a u s manufacturer to a retail dealer for export and the truck is thereafter exported used in a foreign_country and imported into the united_states the first_retail_sale of the truck after importation is subject_to the tax imposed by sec_4051 the revenue_ruling distinguishes the case of u s truck sales co v 229_f2d_693 6th cir wherein the court held that a manufacturers tax on trucks a predecessor to the sec_4051 retailers tax did not apply to the resale in the united_states of trucks that had been originally sold tax free in the united_states and shipped to a foreign_country and used there prior to importation the court reasoned that the tax could not be imposed on the second sale of an article that had already once been subject_to the tax even though the initial sale had been exempted from the tax under another provision of the code however under the facts in the revenue_ruling the first_retail_sale of the truck was when it was sold in the united_states after importation the sec_4051 retailers tax was not applicable to the original manufacturer’s sale of the vehicle for export since the sale was not a sale at retail no initial retail_sale taxable or tax-free occurred prior to exportation of the truck from the united_states the first_retail_sale after the vehicle was subsequently imported into the united_states presented the first and only opportunity to impose the tax should your agency decide to request a letter_ruling we have enclosed a copy of revproc_2000_1 2000_1_irb_4 which sets forth the procedures for submitting such a request in general a user_fee applies to all requests for letter rulings however the user_fee does not apply to departments agencies or instrumentalities of the united_states that certify that they are seeking a letter_ruling on behalf of a program or activity funded by federal appropriations if you have any further questions you may contact sincerely yours associate chief_counsel passthroughs special industries by ruth hoffman senior technician reviewer branch enclosures
